DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because many of the drawings presented are blurry and of generally poor quality. Many of the drawings are unclear and cannot be readily interpreted and understood. At least Figures 69-96 include numerous grey-scale drawings that are unclear. For example, Figures 69-79 are blurry grey-scale images and the features in the images lack sharply delineated lines and are unclear, Figures 82-84 include reference numerals that are light in color and are illegible, Figure 87 includes reference lines without a corresponding reference numeral, Figures 83-96 appear to be grey-scale CAD drawings and are unclear, in accordance with MPEP 608.02. The examiner also notes that the drawing lines and numerals are not uniform, crisp, and consistent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 12, 17-18, 23-24, 26-28, 33-34, 43, 47-48, 53-54, and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 28 recite “wherein the horizontal portions of the first and second upright arms comprise openings, and further wherein the first end of the resizable horizontal base is receivable in the opening in the horizontal portion of the first upright arm and the second end of the resizable horizontal base is receivable in the opening in the horizontal portion of the second upright arm”. This renders the claim indefinite, since the phrase “the first and second upright arms comprise openings” appears to claim an undefined number of openings, and therefore the claim limitations “the opening in the horizontal portion of the first upright arm” and “the opening in the horizontal portion of the second upright arm” are indefinite since the term “the opening” lacks proper antecedent basis and is unclear (i.e. which of the “openings” is considered to be “the opening in the horizontal portion of the first upright arm” and “the opening in the horizontal portion of the second upright arm”?). Appropriate correction is required. 
Claims 3-4, 12, 17-18, 23-24, 26-27, 33-34, 43, 47-48, 53-54, and 56-57 are rejected as depending from a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 12, 28, 33-34, and 43 are rejected under 35 U.S.C. 102a1 as being anticipated by Homeyer (US 6,474,021).
Regarding claim 1, Homeyer discloses a safety gate for preventing pets and small children from passing through an opening, the safety gate comprising: a frame for selective disposition in the opening, the frame comprising: a resizable horizontal base (Figures 1-2, elements 18b, 28, 20b) having a first end, a second end, and a longitudinal axis extending therebetween, the resizable horizontal base being configured so that a distance extending between the first end and the second end is adjustable; and first and second upright arms (Figures 1-3, combination of elements 16a, 16b, and lower element 30), each of the first and second upright arms comprising a horizontal portion and a vertical portion, wherein the horizontal portion and the vertical portion are fixed to one another so that the first and second upright arms each has a generally L-shaped configuration (Figure 3, elements 16a and lower element 30 have a “generally L-shaped configuration); the first and second upright arms being formed as separate components from one another, and as separate components from the resizable horizontal base, such that the frame can be stored with the resizable horizontal base and the vertical portions of the first and second upright arms extending parallel to one another (See Figure 8); and the first and second upright arms being selectively connectable to the first and second ends, respectively, of the resizable horizontal base, such that the frame can be assembled into a generally U-shaped configuration (See Figure 3, elements 16a, 16b, and 18b, 20b “can be assembled into a generally U-shaped configuration”) ; and a flexible barrier (Figures 1-2, element 12) for mounting to the frame so as to prevent a pet or small child from passing through the space between the resizable horizontal base and the first and second upright arms; wherein the horizontal portions of the first and second upright arms comprise openings, and further wherein the first end of the resizable horizontal base is receivable in the opening in the horizontal portion of the first upright arm and the second end of the resizable horizontal base is receivable in the opening in the horizontal portion of the second upright arm so as to connect the first and second upright arms to the first and second ends of the resizable horizontal base, whereby to provide the assembled frame (See Figures 1-5).  

Regarding claims 3 and 33, Homeyer discloses further comprising a visual indicator to indicate when an end of the resizable horizontal base is properly received in an opening of a horizontal portion of an upright arm (See Figures 1-8, Examiner notes that the term a “visual indicator” is considered to be extremely broad. Examiner notes that the visual indication of “an end of the resizable horizontal base is properly received in an opening of a horizontal portion of an upright arm” is when the assembly resembles Figures 1-3)
Regarding claim 4 and 34, Homeyer discloses wherein the visual indicator comprises a marking on the resizable horizontal base which is: (i) visible when an end of the resizable horizontal base is not properly received in an opening of a horizontal portion of an upright arm; and (ii) not visible when an end of the resizable horizontal base is properly received in an opening of a horizontal portion of an upright arm (See Figure 5, Examiner notes that element 34 is considered to be “visible when an end of the resizable horizontal base is not properly received in an opening of a horizontal portion of an upright arm; and not visible when an end of the resizable horizontal base is properly received in an opening of a horizontal portion of an upright arm”) . 
Regarding claims 12 and 43, Homeyer discloses wherein the first and second upright arms can flex and the angles between the horizontal portions of the first and second upright arms and the vertical portions of the first and second upright arms vary as the first and second upright arms flex (See Figures 5-8, Examiner notes that “the first and second upright arms can flex” via element 34).  

Regarding claim 28, Homeyer discloses a method for preventing pets and small children from passing through an opening, the method comprising: providing a safety gate, the safety gate comprising: a frame for selective disposition in the opening, the frame comprising: a resizable horizontal base (Figures 1-2, elements 18b, 28, 20b) having a first end, and a second end, and a longitudinal axis extending therebetween, the resizable horizontal base being configured so that a distance extending between the first end and the second end is adjustable; and first and second upright arms (Figures 1-3, combination of elements 16a, 16b, and lower element 30), each of the first and second upright arms comprising a horizontal portion and a vertical portion, wherein the horizontal portion and the vertical portion are fixed to one another so that the first and second upright arms each has a generally L-shaped configuration; the first and second upright arms being formed as separate components from one another, and as separate components from the resizable horizontal base, such that the frame can be stored with the resizable horizontal base and the vertical portions of the first and second upright arms extending parallel to one another; and the first and second upright arms being selectively connectable to the first and second ends, respectively, of the resizable horizontal base, such that the frame can be assembled into a generally U-shaped configuration (See Figure 3, elements 16a, 16b, and 18b, 20b “can be assembled into a generally U-shaped configuration”); and a flexible barrier (Figures 1-2, element 12) for mounting to the frame so as to prevent a pet or small child from passing through the space between the resizable horizontal base and the first and second upright arms; wherein the horizontal portions of the first and second upright arms comprise openings, and further wherein the first end of the resizable horizontal base is receivable in the opening in the horizontal portion of the first upright arm and the second end of the resizable horizontal base is receivable in the opening in the horizontal portion of the second upright arm so as to connect the first and second upright arms to the first and second ends of the resizable horizontal base, whereby to provide the assembled frame; connecting the first and second upright arms to the first and second ends, respectively, of the resizable horizontal base so as to assemble the frame into a generally U-shaped configuration; positioning the frame across the opening so that the resizable horizontal base extends along the bottom of the opening and the first and second upright arms extend along opposing sides of the opening, with the first and second upright arms applying an outward force to opposing sides of the opening; and positioning the flexible barrier on the frame so as to prevent a pet or small child from passing through the space between the resizable horizontal base and the first and second upright arms (See Figures 1-8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer (US 6,474,021) in view of Schort et al. (US 2017/0350165) (hereinafter Schort).
Regarding claims 23 and 53, Homeyer lacks at least one sensor mounted to the frame for sensing data relating to the state of the safety gate; and a wireless communication system for transmitting data from the at least one sensor to a smart device.  Schort, however, teaches that it is known in the art to configure a safety gate system that includes a sensor (Figure 5B, element 76, See at least paragraph [0067]) for generating data concerning the status of the safety gate, and including a wireless communication system (See paragraphs [0055-0058] and [0064]) for transmitting data from the sensor to a smart device (See paragraph [0055], “indicators and operations may be provided with a further device such as a mobile device like a phone or smart watch; the LED indicator may be otherwise represented, shown or communicated with a smart device, watch, tablet, mobile or phone which may be employed further as a remote control, and may be voice activated e.g. through devices such as Apple.TM. Siri or Amazon.TM. Alexa”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety gate system and method of Homeyer, such that the system was equipped with a wireless communication system for transmitting data from the sensor to a smart device, as taught by Schort, as a modification of this nature would enable the safety gate system to communicate wirelessly with a smart device of a user, which would enhance the overall safety of the system, and greatly enhance the functionality of the system, by allowing a user to receive a direct alert/notification from the safety gate system even if the user is located in another room, etc., as this would be highly desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. See MPEP 2143.
Regarding claims 24 and 54, Schort teaches wherein the at least one sensor senses at least one from the group consisting of pressure, tension, acceleration and contact (See at least paragraphs [0056-0058] and [0067].  


Claims 1, 3-4, 12, 28, 33-34, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins (US 2006/0180284) in view of Homeyer (US 6,474,021).
Regarding claim 1, Wiggins discloses a safety gate for preventing pets and small children from passing through an opening, the safety gate comprising: a frame for selective disposition in the opening, the frame comprising: a horizontal base (Figure 2, element 14) having a first end, a second end, and a longitudinal axis extending therebetween,; and first and second upright arms (Figure 2, considered left and right elements 16 and 32), each of the first and second upright arms comprising a horizontal portion (Figure 2, considered portion of element 32 engaging element 18) and a vertical portion (Figure 2, considered left and right element 16), wherein the horizontal portion and the vertical portion are fixed to one another so that the first and second upright arms each has a generally L-shaped configuration; the first and second upright arms being formed as separate components from one another, and as separate components from the horizontal base, such that the frame can be stored with the resizable horizontal base and the vertical portions of the first and second upright arms extending parallel to one another; and the first and second upright arms being selectively connectable to the first and second ends, respectively, of the resizable horizontal base, such that the frame can be assembled into a generally U-shaped configuration (See Figure 2); and a flexible barrier (Figure 2, element 20) for mounting to the frame so as to prevent a pet or small child from passing through the space between the resizable horizontal base and the first and second upright arms; wherein the horizontal portions of the first and second upright arms comprise openings (See Figures 2 and 4, area of element 34), and further wherein the first end of the horizontal base is receivable in the opening in the horizontal portion of the first upright arm and the second end of the horizontal base is receivable in the opening in the horizontal portion of the second upright arm so as to connect the first and second upright arms to the first and second ends of the resizable horizontal base, whereby to provide the assembled frame (See at least Figure 2).  
Although the horizontal base of Wiggins is not a resizable horizontal base configured so that a distance extending between the first end and the second end is adjustable, Homeyer teaches that it is known in the art to configure a safety gate for preventing pets and small children from passing through an opening, the safety gate comprising: a frame for selective disposition in the opening, the frame comprising: a resizable horizontal base (Figures 1-2, elements 18b, 28, 20b) having a first end, a second end, and a longitudinal axis extending therebetween, the resizable horizontal base being configured so that a distance extending between the first end and the second end is adjustable; and first and second upright arms (Figures 1-3, combination of elements 16a, 16b, and lower element 30), each of the first and second upright arms comprising a horizontal portion and a vertical portion, wherein the horizontal portion and the vertical portion are fixed to one another so that the first and second upright arms each has a generally L-shaped configuration (Figure 3, elements 16a and lower element 30 have a “generally L-shaped configuration); the first and second upright arms being formed as separate components from one another, and as separate components from the resizable horizontal base, such that the frame can be stored with the resizable horizontal base and the vertical portions of the first and second upright arms extending parallel to one another (See Figure 8); and the first and second upright arms being selectively connectable to the first and second ends, respectively, of the resizable horizontal base, such that the frame can be assembled into a generally U-shaped configuration (See Figure 3, elements 16a, 16b, and 18b, 20b “can be assembled into a generally U-shaped configuration”) ; and a flexible barrier (Figures 1-2, element 12) for mounting to the frame so as to prevent a pet or small child from passing through the space between the resizable horizontal base and the first and second upright arms; wherein the horizontal portions of the first and second upright arms comprise openings, and further wherein the first end of the resizable horizontal base is receivable in the opening in the horizontal portion of the first upright arm and the second end of the resizable horizontal base is receivable in the opening in the horizontal portion of the second upright arm so as to connect the first and second upright arms to the first and second ends of the resizable horizontal base, whereby to provide the assembled frame (See Figures 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety gate of Wiggins such that the horizontal base was resizable, as taught by Homeyer, as this would enhance the functionality of the safety gate of Wiggins by allowing the width of the safety gate to be adjustable, and the safety gate would therefore be capable of being mounted in various size openings, which would be found desirable to potential consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claims 3 and 33, Wiggins discloses further comprising a visual indicator to indicate when an end of the horizontal base is properly received in an opening of a horizontal portion of an upright arm (See Figure 4 and paragraph [0044], Examiner notes that the term a “visual indicator” is considered to be extremely broad. Examiner notes that the visual indication of “an end of the resizable horizontal base is properly received in an opening of a horizontal portion of an upright arm” is when “cylindrical pin type fasteners” are not visible outside of element 34, and are properly engaged with “ring groove” as indicated in paragraph [0044])
Regarding claim 4 and 34, Wiggins discloses wherein the visual indicator comprises a marking on the resizable horizontal base which is: (i) visible when an end of the resizable horizontal base is not properly received in an opening of a horizontal portion of an upright arm; and (ii) not visible when an end of the resizable horizontal base is properly received in an opening of a horizontal portion of an upright arm (See Figure 4, Examiner notes that “cylindrical pin type fastener” is visible when an end of the horizontal base is not properly received in an opening of element 32, and is not visible when an end of the resizable horizontal base is properly received in the opening of element 32, as indicated in paragraph [0044]) 
Regarding claims 12 and 43, Wiggins discloses wherein the first and second upright arms can flex and the angles between the horizontal portions of the first and second upright arms and the vertical portions of the first and second upright arms vary as the first and second upright arms flex (Examiner notes that “the first and second upright arms” of Wiggins are “wooden dowels”, and are necessarily capable of undisclosed amount of flexure).  


Claims 23-24 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins (US 2006/0180284) in view of Homeyer (US 6,474,021) and further in view of Fitzpatrick (US 2019/0032399).
Regarding claims 23 and 53, Wiggins lacks at least one sensor mounted to the frame for sensing data relating to the state of the safety gate; and a wireless communication system for transmitting data from the at least one sensor to a smart device. Fitzpatrick, however, teaches that it is known in the art to configure a safety gate system that includes a sensor (See paragraphs [0069-0073]) for generating data concerning the status of the safety gate, and including a wireless communication system (See paragraph [0071]) for transmitting data from the sensor to a smart device (See paragraph [0071], “the sensor or detector has a Bluetooth or wireless transmitter to enable the sensor or detector to transmit a notification signal to an application installed on a device of a parent or other owner of the barricade or cover.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety gate system and method of Wiggins, such that the system was equipped with a wireless communication system for transmitting data from the sensor to a smart device, as taught by Fitzpatrick, as a modification of this nature would enable the safety gate system to communicate wirelessly with a smart device of a user, which would enhance the overall safety of the system, and greatly enhance the functionality of the system, as this would be highly desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. See MPEP 2143.
Regarding claims 24 and 54, Fitzpatrick teaches wherein the at least one sensor senses at least one from the group consisting of pressure, tension, acceleration and contact (See at least paragraphs [0069-0073]).

Allowable Subject Matter
Claims 17-18, 26-27, 47-48, and 56-57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634